DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overlapping regions in each of claims 1, 8 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 1, 8 and 14 recite “in a side view, the first region overlaps the second region in a direction perpendicular to the central axis.”  This recitation is new matter.  The specification at the time of filing lacks disclosure of overlapping regions (regions at least partially occupying the same space).  Appropriate correction required
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 14 each recite “in a side view, the first region overlaps the second region in a direction perpendicular to the central axis.”  It is not clear of what feature is the side view of in relation to the claimed cutting insert.  Appropriate correction required.
Claim 5 recites “the third region and the fourth region are connected to the upper surface and the lower surface.”  It is unclear if there is a respective relationship such that each of the third region and fourth region connect to each of the upper and lower surfaces or if it is enough that the third or fourth regions connect to the upper and lower surfaces but not with each connecting to both upper and lower.  Appropriate correction required.
Claim 11 recites “the first region and the second region are connected to the upper surface and the lower surface.”  It is unclear if there is a respective relationship such that each of the first region and second region connect to each of the upper and lower surfaces or if it is enough that the third or fourth regions connect to the upper and lower surfaces but not with each connecting to both upper and lower.  Appropriate correction required.
Claim 18 recites “the third region and the fourth region are connected to the upper surface and the lower surface.”  It is unclear if there is a respective relationship such that each of the third region and fourth region connect to each of the upper and lower surfaces or if it is enough that the third or fourth regions connect to the upper and lower surfaces but not with each connecting to both upper and lower.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oprasic et al. (US Pub. No. 2010/0150671 A1).
(Claim 1) Oprasic et al. (“Oprasic”) discloses a cutting insert (2) including an upper surface (16A) having a first side part (areas adjacent 11d, 14a, 11a) and a second side part (11b 14c, 11c), 5and a lower surface (16B) having a third side part (opposite areas of the first side part) and a fourth side part (opposite areas of the second side part).  A first lateral surface (13d, 15, 13a) is located between the first side part and the third side part.  A second lateral surface (13b, 15 - opposite to the one for the first lateral surface, 13c) located between the second side part 10and the fourth side part.  An upper edge (11d, 14a, 11a) is located at the first side part and includes a first upper edge (11d) and a second upper edge (14a).  A lower edge being located at the third side part and including a first lower edge and a second lower edge (annotated Figs. below).  A 15central axis (C2) is an imaginary line through a center of the upper surface (16A) and a center of the lower surface (16B).  The first lower edge is located below the second upper edge and the second lower edge is located below the first upper edge (annotated Figs. below).  The first lateral surface includes 20a first region (152) angled in a first direction relative to the central axis (C2), and a second region (151) angled in a second direction relative to the central axis (C2).  The second direction is different from the first direction (Figs. 4-16).  The second lateral surface includes a flat region (13b) parallel to 5the central axis (C2).  That is, the sides (13) are disclosed 

    PNG
    media_image1.png
    684
    906
    media_image1.png
    Greyscale

(Claim 2) The first region (152) is separated from the third side part, and the second region (151) is separated from the first side part (Fig. 5).
(Claim 3) The lateral surface further includes a third region angled relative to the first region, and a fourth region angled relative to the second region, and the first region is located between the second region and the third region, 15the second region is located between the first region and the fourth region (annotated Fig. 15 below).

    PNG
    media_image2.png
    520
    901
    media_image2.png
    Greyscale

(Claim 4) The third region and the fourth region are parallel to the central axis.  Again, because the sides (13) are disclosed as being planar and the insert is double-sided such that for it to have the same cutting angles on each side, the planar surface has to have one orientation for each side - parallel to the center axis.
(Claim 5) The third region and the fourth region are connected to the upper surface and the lower surface (Figs. 15, 16).
(Claim 6) Each of the first region, the second region, the third region and 5the fourth region comprises a flat surface (¶¶ 0049, 0054).
(Claim 8) Oprasic discloses a cutting insert (2) including an upper surface (16A) having a first side part (areas adjacent 11d, 14a, 11a) and a second side part (areas adjacent 11b 14c, 11c), 5and a lower surface (16B) having a third side part (opposite areas of the first side part).  A lateral surface (13, 15) is located between the first side part (areas adjacent 11d, 14a, 11a) and the third side part opposite areas of the first side part).  An upper edge (11d, 14a, 11a) is located at the first side part and includes a first upper edge (11d) and a second upper edge (14a).  A lower edge being located at the third side part and including a first lower edge (12 opposite first upper 12) and a second lower edge (14 below second upper 14).  A 15central axis (C2) is an imaginary line through a center of the upper surface (16A) and a center of the lower surface (16B).  The first lower edge is located below the second upper edge and the second lower edge is 

    PNG
    media_image3.png
    639
    901
    media_image3.png
    Greyscale

(Claim 9) The third region is separated from the second side part (areas adjacent 11b 14c, 11c), and the 15fourth region is separated from the first side part (areas adjacent 11d, 14a, 11a).
(Claim 10) The first region and the second region are parallel to the central axis.  Again, because the sides (13) are disclosed as being planar (¶ 0049) and the insert is double-sided such that for it to have the same cutting angles on each side, the planar surface has to have one orientation for each side - parallel to the center axis.
(Claim 11) The first region and the second region are connected to the upper surface and the lower surface (Figs. 15, 16).
(Claim 12) Each of the first region, the second region, the third region and 5the fourth region comprises a flat surface (¶¶ 0049, 0054).
(Claim 14) Oprasic discloses a cutting insert (2) including an upper surface (16A) having a first side part (areas adjacent 11d, 14a, 11a) and a second side part (areas adjacent 11b 14c, 11c), 5and a lower surface (16B) having a third side part (opposite areas of the first side part) and a fourth side part (opposite areas of the second side part).  A lateral surface (13, 15) is located between the first side part and the third side part.  An upper edge (11d, 14a, 11a) is located at the first side part and includes a first upper edge (11d) and a second upper edge (14a).  A lower edge being located at the third side part and including a first lower edge and a second lower edge (annotated Figs. below).  A 15central axis (C2) is an imaginary line through a center of the upper surface (16A) and a center of the lower surface (16B).  The first lower edge is located below the second upper edge and the second lower edge is located below the first upper edge (annotated Figs. below).  The lateral surface includes 20a first region angled in a first direction relative to the central axis (C2), and a second region angled in a second direction relative to the central axis (annotated Fig. 15 below).  The second direction is different from the first direction (Figs. 4-16).  The upper end of the second region is closer to the first side part than an upper end of the first region.  It should be noted here, and with regard to all claims, that the regions are completely arbitrary areas on the lateral surface other than their orientation relative to the axis.  There are no other boundaries for where the regions are located on a given surface and how much of that surface the regions include (annotated Figs. below).  In a side view, the first region overlaps the second region in a direction perpendicular to the central axis.  The respective regions are merely 

    PNG
    media_image1.png
    684
    906
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    286
    761
    media_image4.png
    Greyscale

(Claim 15) The second region is separated from the third side part, and the first region is separated from the first side part (annotated Fig. 15 above).
(Claim 16) The lateral surface further includes a third region angled relative to the first region, and a fourth region angled relative to the second region, and the first region is located between the second region and the third region, 15the second region is located between the first region and the fourth region.

    PNG
    media_image4.png
    286
    761
    media_image4.png
    Greyscale

(Claim 17) The third region and the fourth region are parallel to the central axis.  Again, because the sides (13) are disclosed as being planar (¶ 0049) and the insert is double-sided such that for it to have the same cutting angles on each side, the planar surface has to have one orientation for each side - parallel to the center axis.
(Claim 18) The third region and the fourth region are connected to the upper surface and the lower surface (Figs. 15, 16).
(Claim 19) Each of the first region, the second region, the third region and 5the fourth region comprises a flat surface (¶¶ 0049, 0054).
Terminal Disclaimer
The terminal disclaimer filed on October 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,456,845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Oprasic reference fails to disclose the first region overlapping the second region in a direction perpendicular to the central axis.  Examiner disagrees.  The regions are not limited in any meaningful manner to structural features that prevents an interpretation that the regions extend to pass each other in the manner disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN RUFO/Primary Examiner, Art Unit 3722